DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1-11 are cancelled.  Claims 12-17 are newly added.

Claim Interpretation
The claim interpretation under 35 USC 112(f) in the previous Office Action are withdrawn in view of the cancellation of the claims.  The new claims also avoid the use of the identified limitations.

Response to Arguments
The objection to claims 1 and 6 are withdrawn in view of the cancellation of the claims.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1, 3, and 4 on page 5 of the response are withdrawn in view of the cancellation of the claims (newly added claims also use claim language used in the specification and thus also overcomes these issues).
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejections of claim 1 on page 7 of the previous Office Action are withdrawn in view of the cancellation of the claim and the adoption of new language in newly added claim 12.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejections of claim 1 on page 8 of the previous Office Action are withdrawn in view of the cancellation of claim 1 and the adoption of new language in newly added claim 12.  The Office notes that the new language was interpreted as requiring both waveforms (brachial and radial) for generating any of the listed cardiovascular parameters.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejections of claim 2 on page 9 are partially withdrawn.  The indefiniteness with the variability limitation remains with newly added claim 12 while all other issues are withdrawn.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejections of claim 4 on pages 9 and 10 are withdrawn in view of the cancellation of the claims.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claim 5 are withdrawn in view of the cancellation of the claim.  The Office interpreted the plurality of physiological parameters as different from the plurality of cardiovascular parameters in parent claim 12.  The Office also interpreted claim 14 as requiring all the received physiological parameters for generating the central aortic waveform.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claim 6 is withdrawn in view of the cancellation of the claim but maintained as to newly added claim 12.  
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejections of claim 7 on pages 10-11 are withdrawn in view of the cancellation of the claim.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claim 8 on pages 11-12 are withdrawn in view of the cancellation of the claim.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 9-11 on pages 12-13 are withdrawn in view of the cancellation of the claims.
The 35 USC 101 rejections of claims 1-11 are withdrawn in view of the cancellation of the claims.
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. Applicant new claim 12 appears to incorporate the limitations from cancelled claims 1, 2, and 6 into new claim 12 (with the addition of some new features in the last wherein clause).  The Office has reviewed each argument as it pertains to the limitations of claims 1, 2, and 6.  The arguments appear to just state that the newly formed claimed is not taught by any of the previously cited references without explaining how the claims avoid the references or distinguish from them.  Newly added independent claim 16 is a Beauregard claim that includes instructions for performing the functions from claims 1, 4, and 5 (with the addition of some new features in the last wherein clause).   The arguments appear to just state that the newly formed claimed is not taught by any of the previously cited references without explaining how the claims avoid the references or distinguish from them.  As to the newly included wherein clause at the end of each independent claim, the Office believes the Banet reference can be used to teach the claimed limitation.  

Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites “the subject” at lines 20-21.  The Office suggests amending the claim to state earlier in the claim that the sensor system obtains the waveforms from the subject to avoid antecedent basis issues.  
Claim 12 recites in lines 8-9 “for receiving a digital radial artery pressure waveform, and a digital radial artery pressure waveform”. The Office suggests amending the second “radial artery” to “brachial artery”.
Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, a radial artery pressure sensor is recited that measures “a radial artery pressure waveform” and a brachial artery pressure sensor that measures “a brachial artery pressure waveform.”  It is unclear how a “waveform” is measured.  The Office suggests amending the claim to state the sensors measure radial artery pressure and brachial artery pressure and generates a waveform representative of the measured pressures.  Claim 16 has a similar issue.
Claim 12 recites the limitation "each pulse" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 has the same issue.
Claim 12 states that the signal processing unit generates or derives at least one of a plurality of cardiovascular parameters including a peripheral augmentation index, a pulse rate variability, an arterial stiffness index, an ejection duration, a central aortic waveform, a central aortic blood pressure and a central augmentation index for analysis of a cardiovascular health, using an algorithm, based upon the received brachial artery pressure waveform and the received radial artery pressure waveform.  The claim then states that a ratio is generated that requires computation of pulse rate variability of each pulse.  It is unclear if this secondary computation is related to any of the cardiovascular parameters that were previously derived/generated or whether this secondary parameter only occurs if pulse rate variability was initially derived/generated.  Claim 16 has the same issue.
In claim 13, it is unclear which waveform from the sensor system is being referenced (radial or brachial). 
In claim 14, it is unclear if “a subject” on lines 2-3 is the same subject for which the subject matter of claim 12 is directed.   
 It is unclear in claim 12 how the guarantee that the area of contact with the skin is at least multiple times a width of an artery can be maintained without knowledge of the arterial width ahead of time.  It is also unclear how area can be compared to width.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 12 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 12 recites that the radial and brachial sensors each comprises a bottom surface to be in contact with a skin of the subject.  The claim this positively recites a part of the human organism as part of the structure of the device.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bratteli (US 2004/0024324) in view of Nanba et al (US 2010/0228139) and Banet et al (US 2014/0249443).
Regarding claim 1, Bratteli teaches on a cardiovascular health monitoring device comprising (abstract, par. [0009] – the system monitors arterial compliance and calculates blood pressure, which indicates the device monitors cardiovascular health): 
a sensor system comprising at least one radial artery pressure sensor to measure a radial artery pressure waveform, and at least one brachial artery pressure sensor to measure a brachial artery pressure waveform (see Fig. 1A element 140 & Fig. 2B,  par. [0019] & [0028] – the sensor 140 measures a signal that represents the pressure measured at the radial artery, indicating the sensor is a radial artery pressure sensor; the sensor 140 receives a signal which is the radial artery pressure waveform as seen in Fig. 2B; Fig. 1A element 150 & Fig. 2A par. [0028-0029] & [0031] – sensor 150, which includes elements 153, 158, and 154, measures a signal which represents the pressure sensed from the brachial artery, indicating the sensor 150 is a brachial artery pressure sensor; the sensor 150 receives a signal which is the brachial artery pressure waveform as shown in Fig. 2A); 
a signal conditioning and data acquisition system configured to process data received from the sensor system (the Office takes Official Notice that signal conditioning and DAQs are well known in the health monitoring arts; it would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Bratteli to include the claimed structures for receiving and conditioning the signal because amounts to combining prior art elements according to known methods to yield predictable results; all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention);
one or more evaluation and output system communicatively coupled to the signal conditioning and data acquisition system for receiving a digital radial artery pressure waveform, and a digital radial artery pressure waveform; a signal processing unit in the one or more evaluation and output system configured to generate or derive at least one of a plurality of cardiovascular parameters (par. [0028-0029] & [0035] – the computer processes the received signals from the radial artery pressure sensor and brachial artery pressure sensor in order to calculate a cardiovascular parameter such as vascular compliance;  the computer processor would inherently include the claimed evaluation and output system for receiving the data used in the analysis)  including a peripheral augmentation index, a pulse rate variability, an arterial stiffness index (par. [0009], [0028], & [0035] – the computer uses the received signals from the radial artery pressure sensor and brachial artery pressure sensor in order to calculate vascular compliance, where vascular or arterial compliance is an index of elasticity of the arteries, which indicates vascular compliance is an arterial stiffness index), an ejection duration, a central aortic waveform, a central aortic blood pressure and a central augmentation index for analysis of a cardiovascular health (par. [0007-0009] & [0028] – vascular compliance is a cardiovascular health parameter and therefore the analysis of the vascular compliance is the analysis of cardiovascular health), using an algorithm (inherent as it is a computer performing this), based upon the received brachial artery pressure waveform and the received radial artery pressure waveform (par. [0009], [0028], & [0035] – the computer uses the received signals from the radial artery pressure sensor and brachial artery pressure sensor in order to calculate vascular compliance).
However, Bratteli does not disclose wherein the signal processing unit is further configured to generate a ratio of low frequency to high frequency components in a Fourier transform function of the pulse rate variability of each pulse, and wherein the pulse rate variability of each pulse is determined using a pulse rate, and wherein the at least one radial artery pressure sensor.  However, Nanba, in the same field of endeavor teaches on a cardiovascular health monitoring device (abstract – the device monitors a pulse interval of a user, which indicates the device monitors the cardiovascular health of the user) wherein the signal processing module (par. [0045-0047], [0149-0150] – the control circuit including a microcomputer performs the processing of the data; the microcomputer embodies a signal processing module) is further configured to generate the ratio of low frequency to high frequency components in the Fourier transform of the pulse rate variability (par. [0015], [0045-0047], [0052],[0067-0068], [0156-0159] – the microcomputer processes the heartbeat interval, which indicates a heartbeat variation or pulse rate variability, to perform frequency analysis of fast Fourier transform, where the frequency analysis includes generating a ratio of low frequency to high frequency of the FFT).  The microcomputer of Nanba embodies a signal processing module.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cardiovascular health monitoring device of Bratteli with the signal processing module configuration as taught by Nanba in order to create a device that uses cardiovascular monitoring of heartbeat variation in order to accurately determine restless leg syndrome as recognized by Nanba (Nanba par. [0154-0155]).
Bratteli also does not disclose wherein the at least one brachial artery pressure sensor each comprises a bottom surface to be in contact with a skin of the subject such that the area of contact with the skin 1s at least multiple times a width of an artery being sensed, and a sensor housing having a cross-sectional area that reduces with height, starting from the bottom surface, and wherein the height of the sensor housing is less than the width of the bottom surface of the sensor.  However, Banet, in the same field of endeavor, teaches on a cardiovascular health monitoring device (abstract – the device calculates and monitors a number of cardiovascular measurements, indicating the device is a cardiovascular health monitoring device) wherein, the at least one brachial artery pressure sensor (Fig. 6A & 6B, par. [0016], [0020-0023], [0100-0101] – the values obtained at the brachial artery sensor 22 are used to calculate continuous non-invasive blood pressure, therefore indicating the sensor 22 is a brachial artery pressure sensor), comprises of: 
a bottom surface in contact with the skin (par. [0100-0101], Fig. 6A & 6B – the bottom surface 28 of the sensor 22 attaches to the skin of the user near the elbow as shown in Fig. 6A) such that the area of contact with the skin is at least multiple times that of the width of artery being sensed (Fig. 4, 6A, & 6B, par. [0097] & [0100-0101] – Fig. 6A and 6B show that bottom surface 28 that comes into contact with the skin of the user has an area of contact with the skin that is multiple times the width of the brachial artery 68A being sensed as shown in Fig. 4); 
a sensor housing (Fig. 6B elements 65 and 64, par. [0100-0101] & [0105] – housing elements 64 and 65 house the sensor electrodes that sense the brachial artery characteristics) having cross-sectional area that reduces with height, starting from the bottom surface (Fig. 6B shows the cross-sectional area of sensor housing 64 and 65 reducing with height as housing element 65 has a smaller cross-sectional area than 64, with the bottom surface 28 being where the area starts to reduce), wherein the height of the sensor housing is less than the width of the bottom surface of the sensor (Fig. 6A and 6B show that the height of sensor elements 64 and 65 is less than the width of the bottom surface of the sensor 28 where it contacts the skin).  
When the at least one radial artery pressure sensor and the at least one brachial artery pressure sensor of the cardiovascular health monitoring device of Bratteli is modified with the housing configuration as taught by Banet, one of ordinary skill in the art would reach the cardiovascular health monitoring device wherein, the at least one radial artery pressure sensor and the at least one brachial artery pressure sensor each comprises of: a bottom surface in contact with the skin such that the area of contact with the skin is at least multiple times that of the width of artery being sensed; a sensor housing having cross-sectional area that reduces with height, starting from the bottom surface, wherein the height of the sensor housing is less than the width of the bottom surface of the sensor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cardiovascular health monitoring device of Bratteli with the housing configuration of Banet in order to create a device that provides a small-scale, body-worn monitor for continuous, non-invasive measuring of blood pressure as recognized by Banet (Banet par. [0019]).
Bratteli also does not disclose wherein the sensor system is a pen shaped device or a hand-held device.  However, the sensor system shown in Fig. 6 of Banet would be capable of being held in the hand (items 32 and 22).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Bratteli to use the sensor system format taught by Banet for capturing the waveforms because it smaller and less cumbersome than the system taught by Bratteli.   
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bratteli in view of in view of Nanba and Banet as applied to claim12 and further in view of Fuke et al (US 2014/0142441).   Bratteli does not teach wherein the signal processing module is further configured to generate pulse wave velocity from the waveform obtained from the sensor system (note the 112(b) issue for this limitation above).  However, Fuke, in the same field of endeavor, teaches on a cardiovascular health monitoring device (abstract – the device measures heartbeat interval, a pulse wave signal, an ECG signal to calculate pulse wave velocity, which indicates the device is a cardiovascular health monitoring device) wherein the signal processing module is further configured to generate pulse wave velocity (par. [0025-0028] – the calculation module calculates pulse wave velocity; the CPU controls the calculation modules and therefore generates the pulse wave velocity, and the CPU embodies a signal processing module).  The CPU of Fuke embodies a signal processing module.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cardiovascular health monitoring device of Bratteli with the signal processing module capability of Fuke in order to create a device that can estimate blood pressure continuously over a long period by determining pulse wave velocity as recognized by Fuke (Fuke par. [0003]).
Claims 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bratteli in view of in view of Nanba and Banet as applied to claim 12 and further in view of Fuke et al. as applied to claim 13 and further in view of Stok (US 2011/0137183).  Bratteli does not teach wherein the signal processing module is further configured to receive physiological parameters of a subject and generate central aortic pressure waveform using the received brachial artery pressure waveform, the received radial artery pressure waveform, the pulse wave velocity and the received physiological parameters of the subject.  However, Stok, in the same field of endeavor, teaches on a cardiovascular health monitoring device (abstract – the device measures blood pressure waveforms, which is an aspect of cardiovascular health, indicating is a cardiovascular health monitoring device) wherein the signal processing module (par. [0055] & [0059] – the processing unit determines the aortic blood pressure waveform, and therefore embodies a signal processing module) is further configured to receive physiological parameters of a subject (par. [0045-0049] & [0055] – the processor receives information in order to calculate the central aortic blood pressure waveform, where information used to adjust the TF peak frequency of the waveform includes subject physiological parameters including age, height, and weight) and generate central aortic pressure waveform (par. [0002-0003], [0045] & [0055] – the processor generates a central aortic pressure waveform using a variety of data) using the received peripheral artery pressure waveforms (par. [0055-0057] – the received peripheral blood pressure waveforms are measured, received, and used with a pressure transfer function to determine the aortic blood pressure), the pulse wave velocity and the received physiological parameters of the subject (par. [0045-0050] & [0055-0057] – the pressure transfer function used with the peripheral blood pressure waveforms is determined with estimated PWV, pulse wave velocity and the received physiological parameters of the subject).  When the received brachial artery pressure waveform and the received radial artery pressure waveform of the cardiovascular health monitoring device of Bratteli in view of Fuke are modified with the signal processing module capability as taught by Stok, one of ordinary skill in the art would reach a cardiovascular health monitoring device wherein the signal processing module is further configured to receive physiological parameters of a subject and generate central aortic pressure waveform  using the received brachial artery pressure waveform, the received radial artery pressure waveform, the pulse wave velocity and the received physiological parameters of the subject. The processing unit of Stok embodies a signal processing module.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cardiovascular health monitoring device of Bratteli in view of Fuke with the signal processing module capability as taught by Stok in order to create a device that can measure aortic blood pressure from peripheral blood pressure waveform which is accurate for peripheral blood waveforms taken at rest and during exercise of a subject as recognized by Stok (Stok par. [0008]).
Regarding claim 15, Stok further teaches wherein the physiological parameters of the subject includes, age, gender, height and weight (par. [0045-0049] & [0055] – the processor receives information in order to calculate the central aortic blood pressure waveform, where information used to adjust the TF peak frequency of the waveform includes subject physiological parameters including age, height, and weight).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cardiovascular health monitoring device of Bratelli in view of Fuke in further view of Stok with the physiological parameters as further taught by Stok to create a device that improves the accuracy of determined aortic blood pressure waveform from a peripheral blood pressure waveform as recognized by Stok (Stok par. [0013]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bratteli (US 2004/0024324) in view of Nanba et al (US 2010/0228139), Banet et al (US 2014/0249443), and Stok (US 2011/0137183).
Claims 16 is computer implemented method comprising instructions on a non-transitory computer readable medium, that when executed cause processors of a cardiovascular health monitoring device to perform functions associated with claims 12, 14, and 15.  Claim 16 is therefore rejected using a combination of arguments used in claims 12, 14, and 15 above for modifying Bratteli accordingly.  
Claim 17 is rejected as being unpatentable over Bratteli in view of Nanba et al., Banet et al., and Stok as applied to claim 16 and further in view of Fuke et al (US 2014/0142441).  Claim 17 includes the limitations in claim 13 and is therefore rejected using the same argument above for further modifying Bratteli in Fuke.  

NOTE
The following reference is provided for Applicant’s benefit:
	Peel, III et al. (US 6647287)
Conclusion
Claims 12-17 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791 
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791